Citation Nr: 0022658	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  94-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for low 
back disability for the appeals period prior to August 6, 
1998.  

2.  Entitlement to an evaluation in excess of 60 percent for 
a low back disability the period beginning on August 6, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1969 to September 
1973 and from October 1985 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1993 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Cleveland, Ohio.  That decision granted service connection 
for lumbosacral strain and assigned a noncompensable 
evaluation, effective March 7, 1992.  The veteran appealed 
the assigned rating.  In a September 1994 rating decision, 
the RO increased the noncompensable rating to 10 percent 
disabling.  

This case was remanded in May 1996, December 1997, and July 
1999 for further development.  That development was completed 
and the case has been returned to Board.  

During the pendency of the appeal, the RO increased the 
rating for the low back disability from 10 to 60 percent, 
effective August 6, 1998.  He was also awarded a total rating 
for compensation based on individual unemployability, 
effective in November 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Prior to August 6, 1998, the veteran's low back 
disability was manifested by pain and no more than slight 
limitation of motion without muscle spasm or symptoms of 
intervertebral disc disease.  

3.  The veteran's low back disability for the period on and 
after August 6, 1998, is manifested by pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, and other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, without ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for low back disability were not met for any period 
prior to August 6, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).

2.  The criteria for a disability rating in excess of 60 
percent rating for a low back disability for the period on 
and after August 6, 1998 have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5293.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran was seen with 
complaints of back pain in August 1989.  Radiology 
examination revealed apophyseal joint osteoarthritis of L5-S1 
level.  

The veteran was accorded a VA general medical examination in 
May 1992.  At that time, he complained of a stiff back.  On 
examination, the veteran's gait and station were normal.  The 
veteran was able to walk on his heels and toes.  He was able 
to tandem walk.  He could hop on both feet off the floor 
simultaneously.  He could do a full squat and rise without 
assistance.  Range of motion was as follows: flexion was to 
85 degrees, extension was to 15 degrees, rotation was to 15 
degrees, and tilting was to 30 degrees.  There was no obvious 
deformity of the back.  The impression was "past history of 
a stiff back."

The veteran was accorded a VA spine examination in November 
1993.  At that time, he complained of low back pain.  On 
examination, the veteran exhibited normal standing and 
walking posture.  There was no dorsal kyphosis or deformity 
found on the thoracic spine.  There was no thoracolumbar 
scoliosis.  Full range of motion was reported.  There was 
objective evidence of pain on motion on forward flexion and 
backward extension.  The veteran was able to heel and toe 
walk.  Deep tendon reflexes were present and symmetrical.  
The diagnosis was low back pain, mechanical.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in July 1994.  At that time, he testified 
that he experienced catching and locking of his spine.  He 
reported that he wore a back brace.  

Private medical records dated in May 1995 show that the 
veteran underwent electrical simulation therapy for his low 
back pain.  

The veteran was accorded a VA spine examination in July 1997.  
On examination, the veteran could ambulate independently 
without assistance.  There was no spinal deformity noted.  
There was some slight, mild tenderness across the lumbar 
spine.  There were no "significant" spasms.  Pain on motion 
was reported.  He could flex between 80-85 degrees, extension 
was to 20 degrees, bending and rotation was between 20-25 
degrees.  He could toe and heel walk and squat without 
difficulties.  The diagnosis was lumbosacral strain, with 
arthritis.  

The veteran was accorded a VA spine examination in June 1998.  
On examination, there was no obvious deformity noted.  There 
was no evidence of scoliotic posture.  There was lumbosacral 
muscular tenderness but no spasm.  Range of motion was as 
follows: forward flex was to 90 degrees with pain; flexion 
was to 70 degrees; rotation was to 25 degrees with pain.  He 
was able to rise on his toes and heels and squat.  
Goldthwait's sign produced some back pain.  The diagnosis was 
lumbosacral strain with arthritis.  

Private medical records show that the veteran was seen on 
August 6, 1998 for the onset of severe low back pain after 
moving furniture.  The pain was described as sharp and 
constant and radiated into the buttocks and lower extremities 
with paresthesia in a similar distribution.  A magnetic 
resonance imaging (MRI) taken August 6, 1998 revealed a large 
central L5-S1 HNP-extension that possibly involved both S1 
nerve roots and a small central L4-L5 HNP-protrusion that 
indented the ventral thecal sac.  

Medical records dated in August 1998 from Neurological 
Resources, show that the results of electrodiagnostic 
testing.  The impression was abnormal study, left S-1 
radiculopathy and right tibial nerve motor mononeuropathy.  

In an October 1998 rating decision, the RO increased the 
veteran's disability rating from 10 to 60 percent disabling.   

In a report dated in January 1999 from Neurosurgical Network, 
Inc., S.L., M.D., reported that the veteran's gait was 
normal.  The veteran was able to heel and toe walk.  He could 
flex to 60 degrees, hyperextend to 5 degrees, and rotate to 
10 degrees, bilaterally.  There was evidence of focal 
tenderness along the mid medial left scapular border.  
Spurling's sign was negative.  A MRI revealed a large central 
L5-S1 disc herniation that was mildly eccentric toward the 
left.  There was a smaller central disc herniation at L4-5.  
Dr. L. reported that the veteran's symptomatology and 
physical findings were indicated a left L5 and S1 
radiculopathy.  X-rays of the spine revealed minimal 
degenerative arthritic changes of the lumbosacral spine.  

Private medical records dated in March 1999 show that the 
veteran underwent bilateral L5 laminectomy with bilateral L4 
and S1 hemilaminectomies, bilateral L4-5 and L5-S1 medial 
facetectomies; posterior lumbar interbody fusions, L4-5 and 
L5-S1; and in situ bone graft harvest.  

The veteran was assigned a temporary total disability rating 
for convalescence based on hospitalization for his service- 
connected disability from March 8, 1999, with a subsequent 60 
percent rating established, effective November 1, 1999. 

In a statement dated in July 1999, Dr. L. reported that the 
veteran was medically disabled, on a temporary basis, due to 
his lumbar disc herniation and radiculopathies.  

In a functional capacity evaluation report dated in July 
1999, the veteran's physical therapist reported that the 
veteran's forward flexion had been decreased by 75 percent 
and his backward bending had been decreased by 50 percent.  
Side bending had been decreased by 80 percent. 

The veteran was accorded a VA spine examination in September 
1999.  At that time, he reported that he experienced pain and 
stiffness in the lumbosacral area.  On examination, he could 
flex to 60 degrees, extend to 25 degrees, bend to 25 degrees, 
and rotate to 30 degrees.  Pain was present with all ranges 
of motion.  There was significantly weakened motion present 
against moderate resistant of the lumbar spine.  There was 
tenderness on percussion of lumbar spine and pain in the 
lumbar spine with straight leg raising.  The diagnosis was 
posterior lumbar diskectomy and fusion on the level of L4-5 
and L5-S1 and L4-S1 herniated pulposus and left S1 
radiculopathy.  It was noted that he had significant 
functional impairment.  Radiculopathies, sciatica, and severe 
pain in the lumbar spine on range on motion were noted.  A 
MRI revealed posterior effusion changes, L4-5 and L5-S1 
levels and focal fluid collection immediately posterior to 
the thecal space, L4-5 and L5-S1, level.

In a statement dated in November 1999, J.B., M.D. reported 
that the veteran experienced moderate to severe loss of 
lumbar excursion.  Paraspinal spasms were involuntary at T-11 
and L-5.  Straight leg raising test was positive.  Dr. B. 
opined that the veteran's condition was permanent in nature 
and that he was totally incapacitated from performing gainful 
employment.  

The veteran was accorded a VA general medical examination in 
February 2000.  On examination, there was tenderness at the 
L2 area all the way to the sacral area.  Parapinus tenderness 
and muscle spasm were present.  Flexion was to 20 degrees, 
extension was to 10 degrees, and straight leg raising was 
consistently decreased.  The impression was low back pain 
with radicular symptoms.  

Pertinent Law and Regulations

The appellant's claim is well grounded. 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999). The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for loss of working time 
proportionate to the severity of the several grades of 
disability.  The determination of whether an increased 
evaluation is warranted is to be based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability, be viewed in relation to its history.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 
percent evaluation is provided when there is characteristic 
pain on motion of the lumbosacral spine.  A 20 percent 
evaluation is provided when there is lumbosacral strain with 
muscle spasm on extreme forward bending, and a unilateral 
loss of lateral spine motion, in the standing position.  A 40 
percent evaluation is provided for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292, a 10 percent evaluation is assigned when there is 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assigned under that code when there is 
moderate limitation of motion of the lumbar spine.  The 
maximum rating of 40 percent, is for assignment when there is 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

The low back disability could also be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  A 10 percent 
evaluation requires mild symptoms association with 
intervertebral disc syndrome.  A 20 percent evaluation 
requires moderate and recurrent symptoms associated with 
intervertebral disc syndrome. The next higher rating of 40 
percent is provided for severe intervertebral disc syndrome, 
manifested by recurring attacks with intermittent relief. The 
maximum 60 percent rating requires pronounced intervertebral 
disc disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

The Court has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 provide as follows:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body on normal excursion, strength, 
speed, coordination and endurance. It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements. 
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.

Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled. A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 provide:

As regards the joints the factors of 
disability reside in reduction of their 
normal excursion of movements in 
different planes. Inquiry will be 
directed to these considerations: (a) 
less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, and so forth); (b) more movement 
than normal (from flail joint, 
resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) 
weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, 
divided or lengthened tendons, and so 
forth); (d) excess fatigability; (e) 
incoordination, impaired ability to 
execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity 
or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

38 C.F.R. § 4.45.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that The Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.


Analysis

Entitlement to an initial disability rating greater than 10 
percent for the appeals period prior to August 6, 1998.

The veteran would be entitled to an evaluation in excess of 
10 percent if he had more than slight limitation of motion of 
the lumbar spine.  The record shows that throughout this 
period, the veteran was able to bring his back nearly to 
perpendicular and to nearly touch the floor with his fingers.  
Indeed, on the November 1993 examination he was described as 
having a full range of back motion.  On subsequent 
examinations after re-injuring his back, he remained able to 
nearly bring his back to perpendicular.  This record suggests 
that prior to August 6, 1998, he did not experience more than 
slight limitation of motion.  The record reflects that he was 
able to achieve these ranges of motion before experiencing 
pain.  Thus, it cannot be found that he had additional 
limitation of motion due to pain, such as would warrant a 
higher evaluation.  In view of these findings, the Board 
cannot conclude that the veteran has been shown to have more 
than slight limitation of motion prior to August 6, 1998.

An evaluation in excess of 10 percent under Diagnostic Code 
5295 would require muscle spasm on extreme forward bending, 
and loss of lateral motion, unilateral, in the standing 
position.  Prior to August 6, 1998, there were no findings of 
muscle spasm.  On one occasion it was reported that the 
Goldthwaite's sign was mildly positive, however, other 
findings necessary for an increased evaluation were not 
reported.  For instance, it was reported that he had no 
postural or spinal alignment abnormalities, and there was no 
fixed deformity noted.  Abnormal mobility has not been 
reported in any of the medical records prior to August 6, 
1998.  Accordingly, the veteran would not be entitled to an 
evaluation in excess of 10 percent under Diagnostic Code 5295 
for any period prior to August 6, 1998.  

An evaluation in excess of 10 percent under Diagnostic Code 
5293 would require that the veteran have moderate 
intervertebral disc syndrome with recurring attacks, at some 
point since service connection was established.  The record 
does not show that he had any attacks of intervertebral disc 
disease prior to August 6, 1998.  In view of the above 
findings, the Board is unable to conclude that the veteran 
had more than mild intervertebral disc disease prior to 
August 6, 1998.  

The veteran could receive an increased evaluation under any 
of the aforementioned diagnostic codes for additional 
limitation of motion resulting from functional impairment.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

However, as has been noted above, the various examinations 
accorded the veteran prior to August 6, 1998 have provided no 
evidence of atrophy or disuse, and did not report additional 
loss of motion due to pain.  Although the veteran did report 
constant pain in the low back, the Board is unable to 
conclude on the basis of this record, that there is any 
additional loss of motion.  Ultimately, the Board finds that 
the veteran is not entitled to an evaluation in excess of 10 
percent during any period prior to August 6, 1998.  

The Board also notes that while the veteran was assessed as 
having arthritis on one occasion, testing, including magnetic 
resonance imaging (MRI), and X-rays have not revealed 
arthritis.  Therefore the provisions of 38 C.F.R. § 4.59, 
pertaining to the evaluation of arthritis, are not for 
consideration.

Entitlement to an initial disability rating greater than 60 
percent for the period beginning on August 6, 1998.

The veteran is currently assigned a 60 percent evaluation for 
his service-connected low back disability pursuant to 
Diagnostic Code 5293.  The Board notes that the 60 percent 
rating that has been assigned effective August 6, 1998, is 
the maximum schedular rating available for intervertebral 
disc syndrome under Diagnostic Code 5293, and exceeds the 
maximum evaluations available under Diagnostic Codes 5292 and 
5295.  

A 100 percent evaluation is provided where there is complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle with marked deformity and involvement of major joints 
or without involvement of other joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (1999).  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
86).  The record in this case shows that the veteran has 
retained significant mobility of the lumbar spine throughout 
the period since the effective date of the grant of service 
connection.  The Board notes parenthetically that inasmuch as 
the veteran is in receipt of the highest schedular evaluation 
based on limitation of motion and a higher evaluation 
requires ankylosis, the provisions of 38 C.F.R. §§ 4.40, 4.45 
are not for application.  Spencer v. West, 13 Vet App 376 
(2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Accordingly, as the veteran has attained the maximum 
schedular rating available for intervertebral disc syndrome, 
and there is no evidence or argument that the regular 
schedular criteria are inadequate, an increased disability 
rating is not warranted. 

Extraschedular Consideration

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in the July 1997 supplemental statement of the case.  
Accordingly consideration of this question by the Board does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The record reflects that the veteran underwent a period of 
hospitalization in March 1999, when he underwent back 
surgery, and for which he was awarded a 100 percent 
evaluation.  However, the record does not show that he has 
undergone other periods of hospitalization.  Thus it cannot 
be found that his disability has resulted in frequent periods 
of hospitalization.

The veteran has been in receipt of a 100 percent evaluation 
based on hospitalization and convalescence from 
hospitalization or a 100 percent evaluation on the basis of 
individual unemployability since his March 1999 
hospitalization.  Prior to that date, the record indicates 
that the veteran was able to maintain employment without 
marked interference from his back disability.  Up until March 
1999, the veteran reportedly engaged in strenuous activities, 
and his March hospitalization was the apparent result of 
moving heavy furniture.  Given the veteran's ability to 
maintain employment without any reported interference from 
his back disability prior to March 1999, and his receipt of a 
100 percent evaluation subsequent to that date, the Board 
finds that the record does not show marked interference with 
employment such as would warrant an extraschedular 
evaluation.


ORDER

A disability rating greater than 10 percent for a low back 
disability for the appeals period prior to August 6, 1998 is 
denied.

A disability rating greater than 60 percent for a low back 
disability subsequent to August 6, 1998 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

